 
Exhibit 10.66
 
STATE OF NORTH CAROLINA
SUBLEASE
COUNTY OF MECKLENBURG
 
 
THIS SUBLEASE is made and entered into this 21st day of December, 2017, by and
between Kure Corp., a Florida limited liability company, hereinafter referred to
as “Sublessor” and Beauty and Pinups, LLC, a North Carolina limited liability
company, hereinafter referred to as “Sublessee”.
 
W I T N E S S E T H:
 
THAT WHEREAS, Sublessor is presently leasing certain premises from BIN –
Commerce LLC (“Landlord”) under a Lease Agreement, a copy of which is attached
hereto as Exhibit A (the “Lease”) known as 1440 Westinghouse Boulevard, a
floorplan of which is attached as Exhibit B (the “Premises”) containing
approximately 14,000 square feet (including warehouse and office space); and
 
WHEREAS, Sublessor has agreed to sublease all of the Premises shown outlined on
Exhibit B attached hereto and incorporated herein by reference (hereinafter the
“Sublet Premises”) to Sublessee, and Sublessee has agreed to sublease the same
from Sublessor in accordance with the terms and conditions hereinafter set
forth;
 
NOW THEREFORE, in consideration of the foregoing recitals, the mutual covenants
hereinafter contained, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
1. Sublease. Sublessor leases to Sublessee and Sublessee subleases from
Sublessor the Sublet Premises effective January 1, 2018.
 
2. Term. The term of this Sublease shall begin on January 1, 2018 (the
“Beginning Date”), and extend through June 30, 2018 (the “Ending Date”). If
Sublessee holds over after the termination of this Sublease, it will be as a
holdover tenant will and Sublessee will indemnify Sublessor and hold Sublessor
harmless from any loss suffered as a result of such holdover.
 
3. Rental. Sublessee shall pay rent to Sublessor for the Sublet Premises
beginning as of the Beginning Date in the amount of Three Thousand Dollars
($3,000) per month, including each month as a holdover tenant. The said monthly
rent shall be due and payable on the first (1st) day of each month beginning on
the Beginning Date and shall continue throughout the term of this Sublease,
starting with any partial month at the beginning or end of the term being
prorated and paid in advance.
 
4. Condition of Sublet Premises and Furniture. Sublessee agrees to accept the
Sublet Premises in “as is,” broom clean condition with all personal property
removed therefrom, and Sublessor shall have no responsibility to upfit or
otherwise improve, maintain or repair the Sublet Premises. Sublessee shall
maintain the Sublet Premises in good condition and repair, ordinary wear and
tear and casualties excepted.
 
 

 
 
5. Indemnity. Sublessee does hereby agree to indemnify and hold harmless
Sublessor and Landlord from and against any and all claims for bodily injury,
including death, and property damage and any other cost or expense occurring in
or about the Sublet Premises resulting from the acts or omissions of Sublessee,
or any employee, agent, or invitee of Sublessee, the breach of this Sublease or
the Lease by Sublessee, or otherwise resulting from the occupancy of the Sublet
Premises by Sublessee. Sublessor does hereby agree to indemnify and hold
harmless Sublessee from and against any and all claims for bodily injury,
including death, and property damage and any other cost or expense occurring in
or about the Sublet Premises prior to, or after, the Sublease term.
 
6. Sublessor Warranty. Sublessor warrants that the Lease is in full force and
effect and that to the best knowledge of Sublessor there exists no defaults on
the part of Landlord or Sublessor thereunder and covenants that it will not
amend the Lease in any way which may have an adverse impact on Sublessee’s use
or occupancy of the Sublet Premises without Sublessee’s prior written consent.
Sublessor warrants that it make all payments to Landlord required under the
Lease, and Sublessor shall indemnify Sublessee and hold Sublessee harmless from
any liability, loss, cost or expense incurred by Sublessee resulting from
Sublessor’s breach of the terms of the Lease or any of the foregoing warranties.
 
7. Sublessee Warranty. Sublessee warrants to Sublessor that it will make all
payments required under this Sublease and abide by and perform all obligations
hereunder and commit no default under this Sublease or the Lease, and Sublessee
shall indemnify Sublessor and hold it harmless from any liability, loss, cost or
expense resulting from Sublessee’s breach of this warranty.
 
8. Security Deposit. N/A
 
9. Address of Sublessor and Sublessee.
 
Sublessor: Kure Corp.
Craig Brewer
4521 Sharon Road, Suite 450
Charlotte, NC 28211
 
Sublessee: Beauty and Pinups, LLC
4521 Sharon Road, Suite 450
Charlotte, NC 28211
Attn: Mark Elliott
 
All moneys due and notices required under this Lease shall be sent to the
respective addresses of Sublessor and Sublessee set forth above, as applicable,
and unless otherwise provided, shall be in writing.
 
10. Quiet Enjoyment. Sublessee, upon performing its obligations hereunder, shall
hold and enjoy the Sublet Premises for the term aforesaid, subject, however, to
the terms of this Sublease and the Lease.
 
11. Late Payment. No late charges shall accrue.
 
 
2

 
 
12. Services. Sublessor shall provide the Sublet Premises with such utilities
and other services as are provided by Landlord to Sublessor under the Lease and
as may be agreed to between Sublessor and Sublessee, provided that if Sublessor
uses extra services that require Sublessor to pay additional compensation to
Landlord under the Lease, Sublessee shall reimburse such cost to Sublessor upon
submission of invoice.
 
13. Interruption of Services. Sublessor does not warrant that any services
supplied to the Sublet Premises will not be interrupted, including without
limitation interruptions due to accidents, storms, Acts of God, repairs,
alterations, improvements, labor troubles, or any other reason beyond the
reasonable control of Sublessor, and any interruption shall not: (i) be
considered an eviction or disturbance of Sublessee’s use and possession of the
Sublet Premises; (ii) make Sublessor liable to Sublessee for damages; (iii)
abate monthly rent or any other charge under this Sublease; or (iv) relieve
Sublessee from performing Sublessee’s obligations hereunder.
 
14. Reserved
 
15. Alterations. Sublessee shall make no alterations, additions or improvements
(collectively “Improvements”) to the Sublet Premises, without the prior written
consent of Sublessor, which may be withheld in Sublessor’s sole discretion;
provided, however, Sublessee may elect to make interior, non-structural
alterations which do not impact any building systems without Sublessor’s consent
provided Sublessee removes such alterations at the end of the Sublease term and
restores the Sublet Premises to the condition in which it existed immediately
prior to the installation of such items, ordinary wear and tear and casualties
excepted.
 
16. Right of Entry. Sublessor shall have the right to enter and grant licenses
to enter the Sublet Premises for any reasonable purpose at any time upon
reasonable advance verbal notice (except in emergencies and normal and customary
janitorial and maintenance services when no notice is required).
 
17. Sublessee’s Care of Sublet Premises.  Sublessee shall be responsible for all
maintenance obligations of Sublandlord as tenant under the Lease, to the extent
such repair or replacements relate to the Sublet Premises, employing materials
and labor of a kind and quality equal to the original installations.
 
18. Surrendering the Sublet Premises. Sublessee shall surrender the Sublet
Premises to Sublessor in the same broom clean condition that the Sublet Premises
were in on the Beginning Date except for ordinary wear and tear and damage by
the elements, fire, and other casualty. On surrender, Sublessee shall remove
from the Sublet Premises its personal property and trade fixtures installed by
Sublessee, and repair any damage to the Sublet Premises caused by such removal.
Any items installed by Sublessee and not removed by Sublessee as required above
shall be considered abandoned and Sublessor may dispose of abandoned items as
Sublessor chooses and bill Sublessee for the cost of their disposal, minus any
revenues received by Sublessor for their disposal.
 
19. Use and Occupancy. Sublessee shall use the Sublet Premises for the purposes
permitted under the Lease, and shall make no unlawful use of the Sublet
Premises.
 
 
3

 
 
20. Hazardous Substances. Sublessee shall not use, store, generate or dispose of
any Hazardous Substances (as defined below), or permit the same, in, on, above
or below any part of the Sublet Premises or Property except only reasonable
quantities of normal and customary office supplies used in compliance with
applicable law which Sublessee shall remove from the Sublet Premises and
Property at the end of the Term. Sublessee shall indemnify and hold Sublessor
harmless from all claims, damages, fines, judgments, penalties, costs,
liabilities or losses, (including without limitation, any and all sums paid for
settlement of claims, attorney’s fees, consultant and expert fees) arising
during or after the Term as a result of a breach of this section by Sublessee.
“Hazardous Substance” means any substance which is toxic, ignitable, reactive,
or corrosive and which is regulated by any governmental body having jurisdiction
over the same, and includes any and all materials or substances which are
defined as “hazardous waste”, “extremely hazardous waste” or a “hazardous
substance” pursuant to state, federal or local law. “Hazardous Substance”
includes but is not restricted to asbestos, polychlorobiphenyls (“PCB’s”) and
petroleum. In no event shall Sublessee be liable for any Hazardous Substance
which existed in the Sublet Premises or related common areas as of the Beginning
Date or for any Hazardous Substance introduced by Landlord, Sublandlord, other
tenants of the building, or their employees, agents, contractors or invitees.
 
21. Sublessee’s Insurance. Sublessee shall keep in force, during the term of
this Sublease, or any renewal or extension thereof, workmen’s compensation
insurance as required by law, and commercial general liability insurance, with
such limits and with such insurance carriers as may be reasonably requested by
Sublessor, but with minimum limits not less than Two Million Dollars
($2,000,000.00) in the aggregate on account of bodily injury, including death,
and property damage, in or about the Sublet Premises or Property, in any one
occurrence, with a contractual liability endorsement, which liability insurance
shall name Sublessor and Landlord as an additional insureds and provide that it
shall not be canceled for any reason unless Sublessor is given fifteen (15)
days’ notice in writing by the insurance company. Sublessee shall deposit
satisfactory evidence of the above coverages prior to occupancy of the Sublet
Premises.
 
22. Sublessee’s Personal Property. Sublessor shall not be liable for any damage
to, or loss of Sublessee’s personal property or trade fixtures arising from fire
or the leaking of the roof, or from the bursting, leaking, or overflowing of
water, sewer or steam pipes or from any other cause whatsoever, unless due to
the negligence or willful misconduct of Sublessor.
 
23. Waiver of Subrogation.  Each party hereto waives claims arising in its favor
against the other party for loss or damage to such injured party’s property
located within the Sublet Premises which waiver applies to the extent the loss
or damage is covered by the injured party’s insurance. Each party hereto shall
cause its property insurance to contain an insurance industry standard waiver of
subrogation endorsement.
 
24. Right to Terminate. If any part of the Sublet Premises is taken by right of
eminent domain or private purchase in lieu thereof, then either party hereto
shall have the right to terminate this Sublease effective on the date physical
possession is taken by the condemning authority or private purchaser, by written
notice to the other party prior to or within ten (10) days after said effective
date.
 
25. Sublessee’s Default. Sublessee shall be in default under this Lease if:
 
 
4

 
 
(i) Sublessee fails to pay monthly rent or any other sum due hereunder within
five (5) days after Sublessee receives notice from Sublessor of such nonpayment
by the due date; or
 
(ii) Sublessee fails to perform any other Sublessee obligation within a period
of twenty (20) days or the additional time, if any, that is reasonably necessary
to promptly and diligently cure the failure, after Sublessee receives notice
from Sublessor setting forth in reasonable detail the nature and extent of the
said failure.
 
26. Sublessor’s Remedies. Upon Sublessee’s default, Sublessor shall have all
remedies provided in law or equity, including without limitation, the right to
end this Sublease or Sublessee’s right to possession hereunder, in which case
Sublessee shall immediately vacate the Sublet Premises; with or without process
of law, and if necessary, remove Sublessee, with or without having ended the
Sublease, and alter locks and other security devices at the Sublet Premises, and
Sublessee waives any claim for damages by reason of Sublessor’s reentry,
repossession, or alteration of locks or other security devices and for damages
by reason of any legal process. If Sublessor ends this Sublease or Sublessee’s
right to possess the Sublet Premises hereunder, Sublessee shall be liable to
Sublessor for monthly rent, and any other indebtedness of Sublessee under this
Sublease, accrued to the date the Sublease ends and thereafter scheduled during
the remainder of the Term. Sublessor may sue and take any other action provided
by law to collect the amounts due hereunder at any time and from time to time
without waiving its rights to sue for and collect further amounts due from
Sublessee hereunder. Notwithstanding the foregoing, (i) Sublessor agrees to use
commercially reasonable efforts to mitigate its damages following an event of
default by Sublessee, and (ii) Sublessor shall comply with all applicable laws
with respect to the pursuit of any remedy against Sublessee following an event
of default by Sublessee.
 
27. Waiver. The waiver of the breach of any agreement herein by either party in
any one instance shall not be deemed to be a waiver of such agreement or any
subsequent breach of the same or any other agreement herein contained, and the
acceptance of rent hereunder by Sublessor subsequent to the breach of this
Sublease by Sublessee shall not be deemed to be a waiver of such breach, other
than the failure of Sublessee to pay the particular rental so accepted,
regardless of Sublessor’s knowledge of such breach at the time of acceptance of
such rent.
 
28. Sublessor’s Default. Sublessor shall not be in default for failure to
perform any of its Sublease obligations until after a period of thirty (30) days
or the additional time, if any, that is reasonably necessary to promptly and
diligently cure the failure after receiving notice from Sublessee, in writing
and giving in reasonable detail the nature and extent of the failure and
identifying the Sublease provisions(s) containing the obligations(s).
 
29. Survival. Any provision of this Sublease which by its nature would require
the survival of the ending of this Sublease, shall survive the ending of this
Lease.
 
30. Assignment and Subletting.  Sublessee shall not transfer, mortgage, grant a
security interest in, encumber, or assign this Sublease, or any interest
therein, or sublease all or part of the Sublet Premises, without Sublessor’s
advance written consent, which Sublessor may withhold in its sole discretion;
provided, however, Sublessee may elect to assign this Lease or sublease all or
any portion of the Sublet Premises without Sublessor’s consent to an Affiliate
(as
 
 
5

 
 
hereinafter defined) upon five (5) days advance written notice to Sublessor. For
purposes hereof, an Affiliate shall be defined as any entity which acquires all
or substantially all of the stock or assets of Sublessee or which controls, is
controlled by, or under common control with, Sublessee.
 
31. Subordination. This Sublease, and Sublessee’s rights hereunder shall at all
times be subordinate to the Lease and all mortgages and deeds of trust now
existing or hereafter placed on the building or Property. Sublessee will, upon
request by Sublessor, execute and deliver to Sublessor, or to any other person
designated by Sublessor, any instrument or instruments, including but not
limited to such subordination, attornment and nondisturbance agreements, or
estoppel letters, as may be required by Sublessor, Landlord or any secured
lender, to give effect to the provisions of this paragraph.
 
32. General Provisions.  All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural, as the identity
of the person(s), firm(s), or corporation(s) may require. This Sublease may be
executed in counterparts, all of which taken together, shall be deemed one
original. This Sublease embodies the full agreement of the parties and
supersedes all prior understandings concerning the subject matter of this
Sublease, and any amendment or modification must be in writing and signed by
both parties. This Sublease shall be construed and enforced in accordance with
the law of the State of North Carolina. In the event that any provision of this
Sublease shall be determined to be invalid or unenforceable, the remaining
provisions thereof which can be separated from the invalid, unenforceable
provision shall continue in full force and effect. The section titles, numbers
and captions contained in this Sublease are only for convenience and reference,
and in no way define, limit, extend, modify or describe the scope or intent of
this Sublease nor any provision herein. Except as otherwise provided in this
Sublease, time is of the essence in the performance of the provisions of this
Sublease.
 
33. Reserved
 
34. Authority of Parties. Each party warrants that it is authorized to enter
into this Sublease, that the person signing on its behalf is duly authorized to
execute the Sublease, and that no other signatures are necessary, and each
person signing this Sublease certifies that he or she is authorized by the party
on whose behalf such person is signing and that no further authorization or
signatures are required for such person’s signature to bind such party
hereunder.
 
35. Other Provisions. Notwithstanding anything contained herein to the contrary,
in no event shall Sublessor or Sublessee be liable to the other for any party
claiming through or on behalf of Sublessor or Sublessee, for any consequential,
indirect or special damages.
 
 
6

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Sublease as of the day
and year first above written.
 
 
SUBLESSOR:
Kure Corp.
 
 
By: ________________________________
Craig Brewer, CEO
 
 
Date:________________________
 
 
SUBLESSEE:
Beauty and Pinups, by its Manager,
Level Brands, Inc., an North Carolina corporation,
 
 
By: ________________________________
Mark Elliott, CFO
 
 
Date:________________________
 
    L SUBLESSEE:
 
 
 
 
7

 
EXHIBIT A
 
Lease
 
[follows on next page]
 
 
 
 
 
 
 

 
EXHIBIT B
 
Flooplan of Premises
 
[follows on next page]

 
 
 
 
 
 
 
 
 
